Citation Nr: 0028869	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1980, January 1981 to January 1984, and from 
November 1990 to June 1991.  Further, the record reflects 
that she has had additional service in the Reserves.  She 
served in the Persian Gulf from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.

It is noted that the veteran also perfected an appeal on the 
issues of service connection for a nervous condition and 
sleep disturbance due to an undiagnosed illness, but that 
these claims were withdrawn in October 1999.  38 C.F.R. 
§ 20.204 (2000).

The veteran provided testimony at a personal hearing before 
the undersigned in October 1999, a transcript of which is of 
record.

It is also noted that the veteran has submitted evidence 
directly to the Board for which she has waived initial 
consideration by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater during 
the Persian Gulf War from January to May 1991.

2.  The service medical records show no complaints of or 
treatment for headaches and/or memory problems during the 
veteran's service in the Persian Gulf; she has testified 
under oath that she first began to experience recurrent 
headaches and memory problems after her period of service in 
the Persian Gulf War. 

3.  Medical records on file show that the veteran has been 
treated for headaches for a period in excess of 6 months.

4.  Although some of the medical records tend to indicate 
that the veteran's headaches are due to stress, no definitive 
medical opinion is on file to this effect; the competent 
medical evidence does not clearly attribute the veteran's 
complaints of headaches to a diagnosed illness.

5.  There is no objective evidence that the veteran's 
headaches have resulted in characteristic prostrating attacks 
averaging at least one in two months over the last several 
months.

6.  The medical treatment records show that the veteran has 
complained of memory loss/concentration problems on several 
occasions.  The only objective medical evidence to evaluate 
the veteran's purported memory problems showed her memory to 
be in the "low normal range."


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
headaches and memory loss due to undiagnosed illnesses are 
not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000); Neumann v. West, 14 
Vet. App. 12 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records show no 
treatment for headaches or memory loss.  Further, on Reports 
of Medical History dated in October 1979, January 1980, April 
1988, March 1991, and October 1992, she stated that she had 
not experienced frequent or severe headache, nor loss of 
memory or amnesia.

The veteran underwent a VA medical examination in October 
1991, in which she complained of an in-service injury to her 
right hand and a past episode of pulmonary pneumonia.  No 
complaints of chronic headaches or memory loss were made at 
that time.

In September 1994, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which she claimed 
entitlement to service connection for headaches, among other 
things.  She reported that her headaches began in 1991.

VA outpatient treatment records were subsequently obtained 
that covered a period from August 1991 to September 1994.  
These records show that she was treated for complaints of 
headaches in January, August, and September 1994.  The 
records from August 1994 note that she reported headaches 
occurring 2 to 3 times per week, mild, and did not interfere 
with work as long as she took her medication.  It was also 
noted that the pain was occipitofrontal, and that there was 
no history of atrophy.  Assessment was musculoskeletal 
headaches.  In September 1994, it was stated that the 
veteran's headaches were not intrusive since she started on 
the 
50 milligrams (mg) of Elavil.  These records contain no 
pertinent findings regarding the veteran's memory loss claim.

In a July 1995 rating decision, the RO denied service 
connection for headaches as not well grounded; the veteran 
did not file an appeal from this decision.  However, this 
decision did not consider whether the headaches were due to 
an undiagnosed illness under 38 C.F.R. § 3.317, including the 
presumptions contained therein.  The Board considers this as 
a new claim and not subject to the law and regulations 
pertinent to finality.  See Suttmann v. Brown, 5 Vet. App. 
127 (1993) (new and material evidence not needed for 
presumption cases). 

The record reflects that in May 1996, the veteran submitted 
statements in which she claimed entitlement to service 
connection for headaches and memory loss, among other things.  
In support of her claim she submitted a copy of her January 
1994 Persian Gulf Registry Examination.  At this examination, 
the veteran reported a long history of headaches, and that 
for the past 5 months she awoke each morning with headaches 
and ear pain.  It does not appear that she reported any 
memory problems at this examination.  

The veteran underwent a VA general medical examination in 
August 1996.  At this examination, she complained, in part, 
of headaches and a poor memory.  It was noted that she had 
been taking the medication Nortriptyline, but was now simply 
taking Motrin.  She reported that she had no serious injuries 
or operations prior to entering military service.  Following 
examination of the veteran, the examiner stated that there 
was no underlying cause found for her memory loss, sleep 
disturbance, and headaches.  The examiner also stated that 
the veteran would be referred to psychiatry for these 
problems.

The veteran subsequently underwent a VA examination for 
mental disorders in September 1996.  At this examination, the 
veteran complained of headaches, some memory problems, and a 
history of sleep problems.  It was noted that these 
complaints had to some degree been helped by current 
medications.  On examination, it was noted that the veteran 
was administered the Minnesota Multiphasic Personality 
Inventory (MMPI2) and a brief memory test.  The Wechsler 
Memory Scale Form I showed memory in the low normal range.  
Regarding the MMPI2, it was noted that this showed "a 
paradoxical low subjective distress in the context some 
significantly elevated clinical scales."  The particular 
configuration was found to be consistent with a long-term 
adjustment pattern which was "ego syntonic" or long 
standing as part of the veteran's personality.  Further, the 
configuration scale elevations suggested the possibility of 
"hysteroid" characteristics which were consistent with 
somatization of stress or emotional conflicts, such as 
headaches, etc.  The examiner's diagnosis was "no 
diagnosis."

Additional VA outpatient treatment records were added to the 
file that covered a period from August 1991 to November 1996, 
some of which were already on file.  Records from March 1995 
note that the veteran had headaches, usually in the morning, 
but that these were not intrusive as long as she took her 
Nortriptyline.  In May 1996, the veteran complained of 
headaches times 2 years, and a problem with her memory in 
that she would forget what she was supposed to do.  It was 
stated that the memory problems were not associated with the 
headaches.  The veteran was again treated for complaints of 
headaches and memory problems in November 1996.  

In an April 1998 rating decision, the RO denied service 
connection for headaches, memory loss, nervous condition, and 
sleep disturbance due to an undiagnosed illness, among other 
things.  The RO noted that the service medical records were 
negative for diagnosis, treatment, or other findings of these 
symptoms.  The RO further noted that while service connection 
may be presumed for headaches, memory loss, nervous 
condition, and sleep disturbance as due to an undiagnosed 
illness if the condition was manifested to a compensable 
degree within a certain period after military discharge, 
service connection was not warranted on this basis as a 
compensable evaluation was not shown to have existed.  

The veteran appealed the denial of service connection for 
headaches and memory loss to the Board.

Additional VA outpatient treatment records were added to the 
file that covered a period from August 1996 to February 1999.  
Among other things, these records show that the veteran was 
treated on several occasions for complaints of headaches and 
memory problems.  This includes records dated in June 1997 
and January 1998.  Records from March 1998 show that the 
veteran was seen in the mental health clinic triage where she 
reported she had a "banging" headache when she awoke in the 
morning, and that it lasted until about 12:30 or 1 o'clock, 
and that she had to go to work with a headache.  She also 
reported that she experienced a lot of emotional stress and 
some headaches while stationed in the Persian Gulf.  
Additionally, she reported that her medications had helped to 
relieve some of the pressure and pain, and she felt much 
better as a result, but that the pain was not completely 
relieved.  The veteran further reported that she had been 
experiencing problems with forgetfulness/concentration, and 
that the degree of these problems increased with the severity 
of her headaches.  In August 1998, it was noted that the 
veteran had a history of tension headaches almost every day.  

The veteran subsequently submitted evidence directly to the 
Board which included a periodic Reserve examination and 
Report of Medical History, both of which were dated in 
September 1997.  On the Report of Medical History, the 
veteran stated that she had experienced severe or frequent 
headache and loss of memory or amnesia.  It was noted that 
she took Motrin for her headaches, and that treatment was 
ongoing.  Regarding her memory loss, it was stated that she 
had problems on a daily basis in that she had to backtrack 
herself in order to remember what she was trying to get done.  

The veteran also submitted a September 1999 VA outpatient 
treatment record which noted that the veteran had a history 
of chronic headaches with a negative computed tomogram (CT) 
of the head in 1995.  It was also stated that the headaches 
seemed to be related to stress.  Additionally, it was noted 
that she experienced periods of forgetfulness.  

At her October 1999 personal hearing, the veteran testified 
that she had no problems with headaches prior to her service 
in the Persian Gulf.  She testified that she first began to 
experience difficulty with recurring headaches about 2 to 3 
months after she got back.  Further, she testified that she 
experienced headaches on a daily basis, and described the 
circumstances thereof.  She also testified that a physician 
indicated that her headaches were due to tension.  On 
inquiry, she testified that her headaches never became so 
severe that she was not able to function; she basically took 
her medication and carried on.  Regarding her memory loss 
claim, she testified that she noticed that when she got back 
from Desert Storm she had memory loss when she used to get 
nervous.  She described her memory loss as little spots where 
she tended to sort of just blank out a little bit, had to 
continue with what she was doing, and then had to backtrack 
because she missed something.  

Following the personal hearing, the record was to be kept 
open for 30 days in order to provide the veteran and her 
representative the opportunity to present additional 
evidence.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. 
§ 19.5)), has held that compensation may be paid under 38 
C.F.R. § 3.317 for disability which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  However, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  See VAOPGCPREC 8-98. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, four elements must be satisfied 
in order to make a claim well grounded.  There must be 
evidence of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; evidence (lay or medical) of the manifestation of one or 
more signs or symptoms of undiagnosed illness; evidence 
(medical or non-medical) of objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and the illness cannot be 
attributed to any known diagnosis by history, physical 
examination, or laboratory tests.  Neumann v. West, 14 Vet. 
App. 12, 21 (2000).

For a diagnosed disability, a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for 
headaches and memory loss due to undiagnosed illnesses are 
not well grounded.

The Board acknowledges that the veteran served in the 
Southwest Asia theater during the Persian Gulf War from 
January to May 1991.  However, the service medical records 
show no complaints of or treatment for headaches and/or 
memory problems during her service in the Persian Gulf.  
Further, the veteran has testified under oath that she first 
began to experience recurrent headaches and memory problems 
shortly after her period of service in the Persian Gulf War.  
In short, there are no objective indications of a chronic 
disability manifested by headaches and/or memory loss during 
the relevant period of service.  Consequently, the evidence 
must show that her headaches and memory loss are chronic 
disabilities, and that they are manifest to a degree of 
disability of 10 percent or more within the specified 
presumptive period for either claim to be well grounded.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); Neumann, 14 Vet. 
App. at 21.

With respect to the veteran's headaches, the medical records 
on file show that she has been treated for headaches for a 
period in excess of 6 months.  Although some of the medical 
records tend to indicate that the veteran's headaches are due 
to stress, no definitive medical opinion is on file to this 
effect; the competent medical evidence does not clearly 
attribute the veteran's complaints of headaches and/or memory 
loss to a diagnosed illness.  Nevertheless, the Board finds 
that the claim is not well grounded as the evidence does not 
show that the severity of the veteran's headaches are 
manifest to a compensable degree of 10 percent or more under 
VA regulations.

The Board notes that, for VA purposes, headaches are 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under 
this Code, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Here, the evidence of 
record demonstrates that the requirements for a compensable 
evaluation for the veteran's headaches have not been met 
under Diagnostic Code 8100.  There is no objective evidence 
that the veteran has experienced any prostrating attacks 
whatsoever in the medical records on file.  Moreover, the 
veteran has testified under oath that her headaches have 
never been so severe that she could not function.  
Accordingly, the Board must conclude that the claim of 
service connection for headaches due to an undiagnosed 
illness is not well grounded and must be denied.

Turning to the memory loss claim, the Board reiterates that 
for purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  The Board notes that this 
section requires both objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

In the instant case, the VA medical records show that the 
veteran has complained of memory/concentration problems on 
various occasions.  The veteran also described memory 
problems at her personal hearing.  However, the only 
objective medical evidence to evaluate the veteran's 
purported memory problems was the Wechsler Memory Scale Form 
I administered as part of the September 1996 VA mental 
disorders examination.  As stated above, this test showed the 
veteran's memory to be in the "low normal range."  Since 
her memory was found to be "normal," the Board must 
conclude that the requirement of independent verification has 
not been met as there has been no objective medical evidence 
of memory loss perceptible to an examining physician 
submitted.  

As there is no medical evidence which attributes the 
veteran's complaints of headaches and/or memory loss to known 
clinical diagnoses, the tests for well groundedness outlined 
by Caluza and Savage do not apply in the instant case.  Even 
if they did, the Board notes that there is no competent 
medical nexus evidence which relates the complaints of 
headaches or memory loss to active service.  Caluza at 506.  
Further, as the veteran's testimony shows that neither her 
headaches or memory problems began during active service, 
neither the chronicity or continuity standards of Savage, 
supra, apply in the instant case.

For the reasons stated above, the Board has determined that 
the veteran's claims are not well grounded and must be 
denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of these claims is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claims on the basis of them being not well 
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support her claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render her claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed. Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 
80 (1995); see also generally Stuckey v. West, 13 Vet. 
App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  While the veteran 
testified at her personal hearing that a physician had 
related her headaches to tension, the record was subsequently 
kept open for 30 days in order to provide the veteran and her 
representative the opportunity to present additional 
evidence.  No such evidence to this effect was received.  
Moreover, the Board notes that the veteran's testimony 
indicates that her headaches were related to a known clinical 
diagnosis (i.e., tension), but the veteran did not indicate 
that the physician related her headaches to the tension she 
experienced while on active duty.



ORDER

Entitlement to service connection for headaches due to an 
undiagnosed illness is denied.

Entitlement to service connection for memory loss due to an 
undiagnosed illness is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

